DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B in the reply filed on 09/22/2022 is acknowledged.
Claims 9-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a voltage application unit of Claim 12, interpreted as 120, DC power supply and a switches (pages 26-27, with one power supply and one switch noted as only one electrode is claimed), or equivalents thereof.
a lifting mechanism of Claim 12, interpreted as 110, a motor (pages 19-20), or equivalents thereof.
a transfer device of claim 12, interpreted as 70, transfer arm 71 (pages 12-13), or equivalents thereof.
a control device of claim 12, interpreted as 80,90, a computer, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2008/0236746 to Oyabu et al.
20ir2 In regards to Claim 13, Oyabu teaches an edge ring 24 Fig. 1-4 that is placed on a substrate support 22 disposed inside a plasma processing apparatus 11 Fig. 1, which is provided for performing plasma processing on a substrate [0004-0007], to surround the substrate placed on the substrate support (as shown in Fig. 3), the edge ring comprising: 25a ring body formed in an annular shape in a plan view (as shown in Fig. 4); and -43-Attorney Docket No. 15953US01a heat transfer sheet 38 that is formed in an annular shape in a plan view and is interposed between the ring body and the substrate support 22a/22 when the edge ring is placed on the substrate support, 5wherein the ring body is integrated with the heat transfer sheet that is attached in advance (as broadly recited and interpreted as attachment before processing and in considered a functional limitation as the timing of the attachment does not expressly define the structure of the apparatus otherwise) to a surface of the ring body facing the substrate support [0047-0051], and the heat transfer sheet has a conductive film (in the form of metal spacer 40), on a surface thereof facing the substrate support, as shown in Fig. 3, [0029-0074].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al.
In regards to Claim 1, Endoh teaches a substrate support 11, 25 Fig. 1, 5 comprising: a substrate support surface (top of 25a) on which a substrate W is 5placed; a ring support surface (top of 25b as shown in Fig. 5) on which an edge ring 30 is placed to surround the substrate placed on the substrate support surface (as shown in Fig. 5); and an electrode 25d configured to attract and hold the edge 10ring on the ring support surface by an electrostatic force [0099-0112], wherein a heat transfer sheet 30c is attached to a surface of the edge ring facing the ring support surface (as shown in Fig. 5), and the edge ring is placed on the ring support surface via the heat transfer sheet (as shown in Fig. 5), 15a conductive film 30d is formed on a surface of the heat transfer sheet, and the edge ring is held on the ring support surface by attracting and holding the conductive film [0126-0129] of the heat transfer sheet attached to the edge ring onto the ring 20support surface by the electrostatic force generated by the electrode [0094-0224].  
Endoh does not expressly teach that the conductive film is on the surface of the heat transfer sheet facing the ring support surface.
Oyabu teaches an edge ring 24 Fig. 1-4 that is placed on a substrate support 22 disposed inside a plasma processing apparatus 11 Fig. 1, which is provided for performing plasma processing on a substrate [0004-0007], to surround the substrate placed on the substrate support (as shown in Fig. 3), the edge ring comprising: 25a ring body formed in an annular shape in a plan view (as shown in Fig. 4); and -43-Attorney Docket No. 15953US01a heat transfer sheet 38, 41 that is formed in an annular shape in a plan view and is interposed between the ring body and the substrate support 22a/22 when the edge ring is placed on the substrate support, 5wherein the ring body is integrated with the heat transfer sheet that is attached in advance (as broadly recited and interpreted as attachment before processing and in considered a functional limitation as the timing of the attachment does not expressly define the structure of the apparatus otherwise) to a surface of the ring body facing the substrate support [0047-0051], and the heat transfer sheet has a conductive film (in the form of metal spacer 40), on a surface thereof facing the substrate support, as shown in Fig. 3, [0029-0074].
Oyabu teaches the conductive film of 40 prevents the heat transfer sheet from sticking to the focus ring mounting surface.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh, by making the conductive film on the surface of the heat transfer sheet that is facing the support surface (thus sandwiching the heat transfer sheet between the focus ring and the conductive film), as per the teachings of Oyabu. One would be motivated to do so for the predictable result of preventing the heat transfer sheet of Endoh from sticking to the support surface. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 2, Endoh teaches the ring support surface has no gas supply hole for supplying a heat 25transfer gas, as shown in Fig. 5.
In regards to Claim 4, Endoh teaches the edge ring is formed of quartz/silicon dioxide [0125].
In regards to Claim 5, Endoh teaches the edge 10ring is formed of Si [0125].  
In regards to Claim 6, Endoh teaches the conductive film is formed of Al [0131].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al, as applied to Claim 1, and in further view of United States Patent Application No. 2012/0251759 to Yamawaku.
The teachings of Endoh in view of Oyabu are relied upon as per the rejection of Claim 1 above.
In regards to Claim 3, Endoh does not expressly teach the edge ring has a recess on the surface facing the ring support surface, and the heat transfer sheet is affixed to the recess.  
Yamawaku teaches in Fig. 9 that the heat transfer sheet is positioned in a recess [0108-0112].
As it is known to provide a recess in a focus ring for a heat transfer sheet, as taught by Yamawaku, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Endoh in view of Oyabu to include the recess in its focus ring. One would be motivated to do so in order to provide a desired shape of the focus ring and provide for placement of the heat transfer sheet as necessary. See MPEP 2143, Exemplary Rationales A. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al, as applied to Claim 1, and in further view of United States Patent Application No. 2011/0315318 to Kobayashi et al.
The teachings of Endoh in view of Oyabu are relied upon as per the rejection of Claim 1 above.
In regards to Claim 7, Endoh in view of Oyabu do not expressly teach a thickness of the conductive film is 10 pm or less.  
Kobayashi teaches that the thickness of the anti-adhesion layer is 20μm [0123] but that this layer may have a thickness equal to or larger than the thickness capable of allowing interlayer peeling in the crystal structure of the boron nitride particulates, which have a diameter of 1-20 μm [0111], such that the 20 μm thickness can be smaller to address a smaller particle diameter and is a result effective variable[0045-0126].
As it is known to provide an anti-adhesion layer on a heat transfer sheet for a focus ring, as taught by Endoh in view of Oyabu, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the anti-adhesion layer as taught by Kobayashi to make the thickness of the anti-adhesion layer of Endoh in view of Oyabu 20 μm. One would be motivated to do so in order to allow for interlayer peeling of the anti-adhesion layer of Endoh in view of Oyabu. See MPEP 2143, Exemplary Rationales A.
 Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Endoh in view of Oyabu and in further view of Kobayashi expressly teach the ranges as taught are result effective variables for a desired peeling thickness, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al, as applied to Claim 1, and in further view of United States Patent Application No. 2018/0166259 to Ueda.
The teachings of Endoh in view of Oyabu are relied upon as per the rejection of Claim 1 above.
In regards to Claim 8,  Endoh in view of Oyabu do not expressly teach a lifter pin configured to vertically move the edge ring.  
Ueda teaches and edge ring 124 Fig. 1-3 with a heat transfer sheet 126 on the bottom and a lifter pin 182 with a driving mechanism/motor [0034]configured to vertically move the edge ring [0025-0058].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh in view of Oyabu by adding a lifter pin with a motor/driving mechanism as per the express teachings of Ueda. As it is known to provide a lifter pin to a focus ring, as taught by Ueda, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Endoh in view of Oyabu to include the lifter pin to the focus ring. One would be motivated to do so in order to create a lifting function to the focus ring. See MPEP 2143, Exemplary Rationales A.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al and United States Patent Application No. 2018/0166259 to Ueda, as applied to Claim 8, and in further view of United States Patent Application No. 2019/0122870 to Ishizawa and  United States Patent Application No. 2013/0186858 to Suzuki.
The teachings of Endoh in view of Oyabu and Ueda are relied upon as per the rejection of Claim 8 above.
In regards to Claim 11, Endoh in view of Oyabu and Ueda teach a plasma processing system Fig. 7comprising: a plasma processing apparatus configured to perform plasma processing [0004] on the substrate W placed on the substrate 10support 11, 25, the plasma processing apparatus including the substrate support of claim 8, a pressure-reducible processing chamber 10 [0096-0097] having therein the substrate support, a voltage application unit (in the form of 26 with switch 27 of Endoh) configured to apply a voltage to the electrode, and a lifting mechanism configured to 15vertically move the lifter pin (as per the driving mechanism/motor of Ueda, in the rejection of Endoh in view of Oyabu and Ueda of Claim 8); and a control device ([0046-0050]). 
Endoh in view of Oyabu and Ueda does not expressly teach a transfer device (transfer arm) having a holder configured to hold the edge ring, the transfer device being configured to insert and retract the holder into and from the processing chamber to load and unload the edge ring into and from the 20processing chamber; and a control device (in the form of a computer, or equivalents thereof) configured to control the voltage application unit, the lifting mechanism, and the transfer device, wherein the control device controls the voltage 25application unit, the lifting mechanism, and the transfer device to execute -41-Attorney Docket No. 15953US01 delivering the edge ring held by the holder to a position above the substrate support; raising the lifter pin and transferring the edge ring from the holder to the lifter pin; 5lowering the lifter pin after the holder is retracted and placing the edge ring on the ring support surface via the heat transfer sheet attached to the edge ring; and applying the voltage to the electrode and attracting and holding the conductive film of the heat transfer sheet 10attached to the edge ring by the electrostatic force generated by the applied voltage to hold the edge ring on the ring support surface.  
Ishizawa teaches transfer device in the form of an arm TR1, TR2 [0038] Fig. 1-7 for transferring a focus ring FR on an electrostatic chuck 31 [0051-0053] with a holder (pick 112, Fig. 6A, 6B), the transfer device being configured to insert and retract the holder into and from the processing chamber 10 [0060], with a controller/control device CU (computer [0042]), the control device CU being used to replace/transfer a focus ring as the CU performs the method of Fig. 3, where the control device is configured to control the lifting mechanism/motor 78 that moves the pins 72 up and down [0059], and the transfer device to execute-41-Attorney Docket No. 15953US01 delivering the edge ring held by the holder to a position above the substrate support; raising the lifter pin and transferring the edge ring from the holder to the lifter pin; 5lowering the lifter pin after the holder is retracted and placing the edge ring on the ring support surface via the heat transfer sheet attached to the edge ring [0057-0059,0064-0084, 0018-0114]. Ishizawa teaches that having this ability to lift, lower and transfer the focus ring out allows for replacement of the focus ring without using an operator, such that it reduces the time necessary to replace the focus ring and improve productivity.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh in view of Oyabu and Ueda to have a transfer device controlled by the control device to transfer the focus ring in and out of the apparatus with the use of the lifting pins, as per the teachings of Ishizawa. One would be motivated to do so for the predictable result of being able to replace the focus ring and improve productivity. See MPEP 2143 Motivation A.
Endoh in view of Oyabu, Ueda and Ishizawa do not expressly teach that the control device also controls the electrostatic chuck.
Suzuki teaches a plasma processing apparatus Fig. 6-8 with a focus ring 4 that is chucked onto an electrostatic chuck 101, wherein a transfer device (not shown, but multi joint transfer arm) serves to load and unload the focus ring from one module to another and a controller 50/80 that operates the transfer of the focus ring, an elevating mechanism/lifting device of 106 and a voltage application device (in the form of switch 103 and DC power 104) wherein when the ring is on the electrostatic chuck the DC power/voltage application device is switched on (see Fig. 7) to chuck the ring and when the ring is lifted for transfer the voltage application device is switched off (see Fig. 8, [0064-0074]. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh in view of Oyabu, Ueda and Ishizawa to add the chucking steps as per the teachings of Suzuki, which teaches that the chucking is switched on and off for the transfer of the focus ring. As Endoh in view of Oyabu, Ueda and Ishizawa teaches a desired automated transfer of the focus ring, with Endoh teaching the electrostatic chucking, and with Suzuki teaching the transfer is down by switching the chucking power on and off as needed, the combined teachings of Endoh in view of Oyabu, Ueda and Ishizawa and Suzuki result in the claimed limitations. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2008/0210379 to Miyagawa et al, which expressly teaches another focus ring and heat transfer sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716